SUBLEASE
 
dated as of
 
April 1, 2005
 
between
 
FINNAIR OY, Sublandlord
 
and
 
ROO GROUP, INC., Subtenant

 
 

--------------------------------------------------------------------------------

 


Table of Contents
 
1.
Definitions and Basic Terms
2
2.
Demise; Term; Permitted Use
5
3.
Rents.
6
4.
Condition of the Sublease Premises; Sublandlord’s Work
9
5.
Subordination to and Incorporation of the Overlease
9
6.
Insurance and Indemnification
13
7.
Covenant of Quiet Enjoyment
Error! Bookmark not defined.
8.
Assignment and Subsubletting
13
9.
Electricity
15
10.
Alterations
Error! Bookmark not defined.
11.
Personal Property
15
12.
Security Deposit
16
13.
Notices
Error! Bookmark not defined.
14.
Broker
17
15.
Overlandlord Consent
17
16.
Miscellaneous
18

 
List of Exhibits
 
A Sublease Premises
B Sublandlord’s Work
B-1 Subtenant’s Work
C Overlease
C-1 Form of Consent by Overlandlord
D Exclusions from Incorporated Provisions
E Method of Charging for Electricity
F Included Personal Property
G Subtenant’s Insurance
H Subtenant’s Disclosures
 
 

--------------------------------------------------------------------------------

 
 
SUBLEASE
 
dated as of the Sublease Date between Sublandlord and Subtenant
 
W I T N E S E T H:
 
WHEREAS Sublandlord is now the tenant under the Overlease which demises portions
(the "Overlease Premises") of the Building; and
 
WHEREAS Sublandlord desires to sublease to Subtenant, and Subtenant desires to
sublease from Sublandlord, the Sublease Premises on the terms and conditions
contained herein;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained,
Sublandlord and Subtenant agree as follows:
 
1.
Definitions and Basic Terms

 
Set forth below are certain definitions and basic terms of this Sublease.
 
1.1. Sublease Date
 
April 1, 2005
 
1.2. Sublandlord
 
Finnair Oy, having an address at 228 East 45th Street, 8th floor, New York, New
York 10017
 
1.3. Subtenant
 
Roo Group, Inc., having an address at 62 White Street, New York, New York
 
1.4. Overlandlord
 
the landlord under the Overlease. 575 Realties, Inc., having an address at 575
Madison Avenue, New York, New York 10022, is now the Overlandlord.
 
1.5. Overlease
 
that certain lease dated December 1, 1993 originally between 575 Realties, Inc.,
as landlord, and Finnair Oy, as tenant,
 
as amended on the following dates: by letter agreement dated December 6, 1993,
by the Lease Modification and Extension Agreement dated September 17, 2001
(“Lease Modification Agreement”), and by the Second Amendment dated September
17, 2001 (the “Second Amendment”), and as hereafter amended.
 
1.6. Incorporated Provisions
 
all of the provisions of the Overlease except for those listed on Exhibit D
hereto, and further provided that certain Incorporated Provisions are modified
as set forth in Exhibit D-1 hereto.
 
1.7. Building
 
the building located at 228 East 45th Street, New York, New York
 
1.8. Sublease Premises
 
[Check one.]
 
X the portion of the Overlease Premises shown on Exhibit A hereto.
 

 
 
2

--------------------------------------------------------------------------------

 
 
1.9. Expiration Date
 
November 29, 2008
 
1.10. Sublease Base Rental Rate
 
$120,000 per annum for the period from the 30th day following the Commencement
Date (such 30th day being called the “Base Rental Commencement Date”) to
December 31, 2005; $123,600 per annum for the period from January 1, 2006 to
December 31, 2006; $127,308 per annum for the period from January 1, 2007 to
December 31, 2007, and $131,127.24 per annum for the period from January 1, 2008
to November 29, 2008. To the extent that the Sublease Base Rental Rate is
expressed above on a per annum basis for a period which is less than a full
year, then the per annum rate which is specified above shall be prorated based
on the number of days in such period to 365 days. Regardless of the Method of
Charging for Electricity selected in Section 1.16, the Sublease Rental Rate does
not include a charge for electricity.
 
1.11. Subtenant’s Proportionate Share
 
46.33% per cent determined by dividing the 5,932 rentable square feet allocated
to the Sublease Premises by the 12,803 rentable square feet allocated to the
Overlease Premises.
 
1.12. Sublease Premises Rentable Area
 
5,932 rentable square feet. This area is agreed upon by Sublandlord and
Subtenant, and shall be used for purposes of this Sublease regardless of the
actual area of the Sublease Premises. Sublandlord shall not be deemed to have
represented the accuracy of the Sublease Premises Rentable Area.
 
1.13. If Subtenant will pay additional rent based on increases in real estate
taxes, check here XX and complete Section 1.13.1 and 1.13.2.
 
1.13.1. Sublease Real Estate Taxes Base Year
 
2005 calendar year (the Real Estate Taxes for the Sublease Real Estate Taxes
Base Year are determined by the average of the Real Estate Taxes payable for the
2004/2005 tax fiscal year and the Real Estate Taxes payable for the 2005/2006
tax fiscal year)
 
1.13.2. Real Estate Taxes
 
Real Estate Taxes
 
[Insert term used in the Overlease to refer to real estate taxes, e.g. Taxes,
Real Estate Taxes, Impositions.]
 
1.14. If Subtenant will pay additional rent based on increases in operating
expenses, check here __ and complete Section 1.14.1 and 1.14.2.
 

 
 
3

--------------------------------------------------------------------------------

 
 
1.14.1. Sublease Operating Expenses Base Year
 
Not applicable
 
1.14.2. Operating Expenses
 
Not applicable
 
[Insert term used in Overlease to refer to operating expenses, e.g. Operating
Expenses, Expenses, Basic Cost.]
 
1.15. If Subtenant will pay additional rent based on increases in the porter
wage rate, check here __ and complete Section 1.15.1, 1.15.2 and 1.15.3.
 
1.15.1. Sublease Porter Wage Base Date
 
Not applicable
 
1.15.2. Porter Wage Multiplier
 
Not applicable
 
[Insert the applicable multiplier; e.g. in case of 1½ cent increase in rent for
each 1 cent increase in the Porter Wage the multiplier would be 1½.]
 
1.15.3. Porter Wage Rate
 
Not applicable
 
[Insert term used in Overlease to refer to porter wage rate, e.g. Wage Rate.]
 
1.16. Method of Charging for Electricity
 
(as described on Exhibit E hereto)
 
[Check one.]
 
 
 
Option B XX
 
1.17. Included Personal Property
 
the items, if any, listed on Exhibit F hereto.
 
1.18. Personal Property Rent
 
$0.00 per annum.
 

 
 
4

--------------------------------------------------------------------------------

 
 
1.19. Required Security Deposit Amount
 
$60,000; provided that the Required Security Deposit Amount shall be reduced to
$50,000 on the first anniversary of the Base Rental Commencement Date if the
Subtenant is not then in default under this Sublease, and further provided that
the Required Security Deposit Amount shall be reduced to $40,000 on the second
anniversary of the Base Rental Commencement Date if the Subtenant is not then in
default under this Sublease, and further provided that the Required Security
Deposit Amount shall be reduced to $30,000 on the 180th day after the second
anniversary of the Base Rental Commencement Date if the Subtenant is not then in
default under this Sublease.
 
1.20. Recognized Broker
 
Newmark & Company Real Estate, Inc. and Frederic P. Green & Company, Inc.
 
1.21. Sublandlord’s Work
 
the work, if any, listed on Exhibit B hereto
 
1.22. this Sublease
 
this Agreement of Sublease, including the Incorporated Provisions as
incorporated herein. The terms “herein,”“hereunder”, etc. refer to this
Agreement of Sublease, including the Incorporated Provisions as incorporated
herein.
 

 
2.
Demise; Term; Permitted Use

 

 
2.1.
Sublandlord hereby subleases to Subtenant, and Subtenant hereby hires from
Sublandlord, the Sublease Premises upon and subject to the terms and conditions
hereinafter set forth.

 

 
2.2.
The term of this Sublease shall commence on the first date (the “Commencement
Date”) on which all of the following shall have occurred:

 

 
2.2.1.
Overlandlord shall have consented hereto in accordance with Section 15 below;

 

 
2.2.2.
all occupants of the Sublease Premises, if any, shall have vacated the same;

 

 
2.2.3.
if any Sublandlord’s Work is listed on Exhibit B hereto, the same shall have
been substantially completed (as such phrase is defined in Section 4.3); and

 
 
5

--------------------------------------------------------------------------------

 
 

 
2.2.4.
either (a) Sublandlord shall have notified Subtenant that the foregoing
conditions have been satisfied, or (b) Subtenant shall have commenced to occupy
the Sublease Premises.

 
If Subtenant shall take occupancy of the Sublease Premises prior to the
Commencement Date, such occupancy shall be subject to all of the terms and
conditions of this Sublease, including the obligation to pay rent. The
provisions of this Section 2.2 shall be regarded as an “express provision to the
contrary” within the meaning of Section 223-a of the Real Property Law. If the
Commencement Date has not occurred by the 30th day after the Sublease Date, then
either party to this Sublease may terminate this Sublease, and in the event of
such termination, no party shall have any further liability under this Sublease,
except that the Subtenant shall be entitled to a return of the Required Security
Deposit Amount to the extent actually received by the Sublandlord; provided,
however, that if subparagraphs 2.2.1 and 2.2.2 have been complied with, and the
Sublandlord’s Work has commenced (or the Overlandlord or the Sublandlord has
made contractual arrangements for the performance of the Sublandlord’s Work),
then neither party shall be entitled to terminate this Sublease as provided
above in this paragraph unless the Sublandlord’s Work is not substantially
completed within 15 business days of the date on which such work commenced (or
contracted for). The Sublandlord hereby consents to the performance by the
Subtenant of the work described on Schedule B-1 hereto, provided that the
Subtenant first obtains the consent of the Overlandlord to such work (to the
extent that such consent is required by the terms of the Overlease).
 

 
2.3.
If either party hereto shall so request, the parties hereto shall execute and
deliver an instrument confirming the Commencement Date, but the failure of
either party to execute and deliver such instrument shall not affect the
Commencement Date.

 

 
2.4.
The term of this Sublease shall expire on the Expiration Date or on such earlier
date upon which such term shall expire or be terminated pursuant to any of the
provisions of this Sublease or pursuant to law.

 

 
2.5.
Subtenant shall use the Sublease Premises for the purposes permitted under the
Overlease, and for no other purposes, provided that the Subtenant shall not use
the Sublease Premises for the sale of airline tickets, and shall not have any
right to use any basement space.

 
3.
Rents

 

 
3.1.
Subject to Section 1.10 of this Sublease, Subtenant shall pay to Sublandlord
rent (“Base Rent”) at the rate per annum equal to the Sublease Base Rental Rate,
payable in monthly installments (which are equal in amount over the applicable
year or applicable shorter period) in advance on the Base Rental Commencement
Date and on the first day of each month thereafter, pro-rated for any partial
month or any period less than a year. Upon execution of this Sublease, Subtenant
shall make an advance payment of one month’s Base Rent to be applied to the
first full month’s Base Rent.

 
 
6

--------------------------------------------------------------------------------

 
 

 
3.2.
Commencing on the Commencement Date, Subtenant shall pay to Sublandlord
additional rent equal to Subtenant’s Proportionate Share of all amounts payable
by Sublandlord attributable to increases in Real Estate Taxes above Real Estate
Taxes for the Sublease Real Estate Taxes Base Year (i.e., the average of the
Real Estate Taxes payable for the 2004/2005 tax fiscal year and the Real Estate
Taxes payable for the 2005/2006 tax fiscal year). 

 

 
3.3.
[OMITTED]

 

 
3.4.
Subtenant’s payments under Section 3.2 in respect of Real Estate Taxes shall be
due on the dates on which Sublandlord’s payments under the corresponding
provisions (relating to payments of additional rent on account of Real Estate
Taxes) of the Overlease are due to Overlandlord and shall be pro-rated for any
partial month or year; provided, however, that (except for subsequent continuing
payments in the same or lesser amount) no such payment of any such additional
rent shall be due until the earlier of 1) the date that Sublandlord is required
to make payment on account of such additional rent, or 2) ten days after
Sublandlord shall have furnished Subtenant with notice of such additional rent
(to the extent Subtenant has received notice thereof from the Overlandlord),
together with a copy of the related bill and supporting documentation received
by Sublandlord.

 

 
3.5.
If Overlandlord shall issue to Sublandlord any credit or refund in respect of
Real Estate Taxes relating to any part of the term of this Sublease, and if
Subtenant is not in default under this Sublease, and to the extent Subtenant has
paid additional rent under this Sublease on account of the Real Estate Taxes
with respect to which such credit or refund applies, then Sublandlord shall (a)
provide Subtenant with a copy of the supporting documentation received by
Sublandlord and (b) give to Subtenant a credit or refund equal to Subtenant’s
Proportionate Share of the portion of such credit or refund remaining after
deducting therefrom:

 

 
3.5.1.
the portion, if any, of such credit or refund resulting from any reduction in
Real Estate Taxes to an amount less than the Real Estate Taxes for the Sublease
Real Estate Taxes Base Year, and

 

 
3.5.2.
any reasonable costs and expenses, including reasonable attorneys’ fees,
incurred by Sublandlord in connection with obtaining such credit or refund.

 
 
7

--------------------------------------------------------------------------------

 
 

 
3.6.
If the amount of Real Estate Taxes for the Sublease Real Estate Taxes Base Year
shall be reduced (by reason of assessment reduction, audit, or otherwise), the
reduced amount shall be used in computing Subtenant’s liability under Section
3.2, with respect to periods after such reduction and for recomputing
Subtenant’s liability with respect to periods prior to such reduction. Subtenant
shall pay Sublandlord any additional amounts due in respect of such prior
periods within ten days of Sublandlord’s bill therefor which shall be
accompanied by a copy of the supporting documentation received by Sublandlord.

 

 
3.7.
[OMITTED].

 

 
3.8.
Subtenant shall, within ten days of demand, pay or reimburse Sublandlord for all
amounts payable under the Overlease arising out of Subtenant’s requests for
services or other acts or omissions, including (a) supplemental chilled or
condenser water, (b) above building standard or overtime HVAC, (c) extra
cleaning, (d) overtime or dedicated freight elevator service, and (e) any
maintenance, repair or other service for which a separate charge is made by
Overlandlord. This Section 3.8 shall not be applicable to electricity, which is
covered by Section 9 hereto.

 

 
3.9.
As used herein the term "additional rent" shall refer to all sums of money which
shall become due and payable by Subtenant to Sublandlord hereunder, other than
Base Rent, and the term "rents" shall refer to Base Rent and additional rent.
All rents shall be payable in lawful money of the United States at such place
and to such person as Sublandlord shall from time to time designate.

 

 
3.10.
Subtenant shall promptly pay all rents as and when the same shall become due and
payable without set-off, offset or deduction of any kind whatsoever and, if
Subtenant fails to pay any additional rent when due, Sublandlord shall have all
of the rights and remedies provided for herein or at law or in equity as in the
case of non-payment of Base Rent.

 

 
3.11.
Sublandlord's failure to deliver any statements or bills required to be
delivered to Subtenant hereunder, or Sublandlord's failure to make a demand
under this Sublease, shall not be a waiver of, or cause Sublandlord to forfeit
or surrender, its rights to collect any rents which may have become due pursuant
to this Sublease. Subtenant's liability for rents accruing during the term of
this Sublease, and Sublandlord's obligation to refund overpayments of or
adjustments to rents paid to it by Subtenant, shall survive the expiration or
sooner termination of this Sublease.

 
 
8

--------------------------------------------------------------------------------

 
 
4.
Condition of the Sublease Premises; Sublandlord’s Work

 

 
4.1.
Subtenant represents that it has examined (or waived examination of) the
Sublease Premises. Sublandlord has not made and does not make any
representations or warranties as to the physical condition of the Sublease
Premises (including any latent defects in the Sublease Premises), the uses to
which the Sublease Premises may be put, or any other matter or thing affecting
or relating to the Sublease Premises, except as specifically set forth in this
Sublease.

 

 
4.2.
Except as provided in Section 4.3, (a) Subtenant agrees to accept the Sublease
Premises in their "as is" condition on the date hereof, as the same may be
affected by reasonable wear and tear after the date hereof, and (b) Sublandlord
shall have no obligation whatsoever to alter, improve, decorate or otherwise
prepare the Sublease Premises, or any portion thereof, for Subtenant's
occupancy.

 

 
4.3.
If any Sublandlord’s Work is listed on Exhibit B hereto, then after Overlandlord
shall have consented to this Sublease in accordance with Section 15 and after
all occupants of the Sublease Premises, if any, shall have vacated the same,
Sublandlord shall promptly request the Overlandlord both to commence and
thereafter diligently to prosecute to completion Sublandlord’s Work. Sublandlord
shall notify Subtenant when Sublandlord’s Work is substantially completed (and
if notice under this sentence shall not previously have been given, any notice
by Sublandlord under Section 2.2.4 shall also constitute notice under this
sentence). Any such notice shall be binding upon Subtenant unless, within ten
days of its receipt thereof, Subtenant shall notify Sublandlord of the
particular respects in which Subtenant claims that Sublandlord’s Work was not
substantially completed. Any dispute between Sublandlord and Subtenant regarding
whether Sublandlord’s Work has been completed or substantially completed or the
date of such completion or substantial completion shall be resolved by an
architect designated by Sublandlord (who may be the architect who prepared the
plans for Sublandlord’s Work). As used in this Sublease the term “substantially
completed” shall mean completed except for details of construction (commonly
known as “punch list items”) the non-completion of which does not materially
adversely affect Subtenant’s use of the Sublease Premises.

 
5.
Subordination to and Incorporation of the Overlease

 

 
5.1.
This Sublease is subject and subordinate to the Overlease, and to all leases,
mortgages and other rights or encumbrances to which the Overlease is subject or
subordinate. This provision shall be self-operative but Subtenant shall within
ten days of Sublandlord's request execute any instrument reasonably requested by
Sublandlord or Overlandlord to evidence or confirm the same. Sublandlord
represents that (a) a true and complete copy of the Overlease (excluding
redacted terms and conditions not relevant to Subtenant) has been delivered to
the attorneys for the Subtenant and is described in Section 1.5, and a copy
thereof may also be annexed to Exhibit C of one or more counterparts of this
Sublease, (b) the Overlease is in full force and effect, (c) to the best of
Sublandlord’s knowledge, Sublandlord is not in default in the payment of rent or
additional rent under the Overlease, and (d) Sublandlord has not received any
notice of default under the Overlease, except for any defaults which Sublandlord
has cured and Overlandlord is no longer claiming to exist. Sublandlord shall not
voluntarily terminate the Overlease except pursuant to a right of termination
expressly set forth in the Overlease, and Sublandlord shall not amend the
Overlease in a manner adverse to Subtenant in any material respect. If the
Overlease shall terminate for any reason then this Sublease shall also
terminate. Sublandlord shall not be liable for any such termination unless such
termination (a) shall have arisen out of a default under the Overlease by
Sublandlord not arising out of a default hereunder by Subtenant or (b) shall
have been effected by Sublandlord in violation of this Section 5.1.. Subtenant
acknowledges that the Subtenant is subject to all rights which the Overlandlord
has reserved in the Overlease, as well as all rights which the Sublandlord has
under the Overlease relating to the portion of the Overlease Premises which does
not include the Sublease Premises.

 
 
9

--------------------------------------------------------------------------------

 
 

 
5.2.
Except as otherwise expressly provided in, or otherwise inconsistent with, this
Sublease, and except to the extent not applicable to the Sublease Premises, the
Incorporated Provisions are hereby incorporated in this Sublease by reference
with the same force and effect as if set forth herein, except that, unless the
context requires otherwise:

 

 
5.2.1.
references in the Incorporated Provisions to Owner, Landlord or Lessor shall be
deemed to refer to Sublandlord;

 

 
5.2.2.
references in the Incorporated Provisions to Tenant or Lessee shall be deemed to
refer to Subtenant;

 

 
5.2.3.
references in the Incorporated Provisions to the Premises or the Demised
Premises shall be deemed to refer to the Sublease Premises;

 

 
5.2.4.
references in the Incorporated Provisions to other provisions of the Overlease
that are not incorporated herein shall be disregarded; and

 

 
5.2.5.
references in the Incorporated Provisionsto subleases, sublettings or subtenants
shall be deemed to refer to subsubleases, subsublettings or subsubtenants.

 
 
10

--------------------------------------------------------------------------------

 
 

 
5.3.
Notwithstanding anything to the contrary in the Incorporated Provisions or any
other part of this Sublease, Sublandlord shall not be deemed to have made any
representation made by Overlandlord in any of the Incorporated Provisions.
Moreover, notwithstanding anything to the contrary in the Incorporated
Provisions or any other part of this Sublease, Sublandlord shall not be
obligated

 

 
5.3.1.
to provide any of the services or utilities that Overlandlord has agreed in the
Overlease to provide,

 

 
5.3.2.
to make any of the repairs or restorations that Overlandlord has agreed in the
Overlease to make,

 

 
5.3.3.
to comply with any laws or requirements of public authorities with which
Overlandlord has agreed in the Overlease to comply, or

 

 
5.3.4.
to take any action with respect to the operation, administration or control of
the Building or any of its public or common areas that the Overlandlord has
agreed in the Overlease to take,

 
(all the foregoing being herein called the “Building Services”) and Sublandlord
shall have no liability to Subtenant on account of any failure of Overlandlord
to do so, or on account of any failure by Overlandlord to observe or perform any
of the terms, covenants or conditions of the Overlease required to be observed
or performed by Overlandlord. Notwithstanding the above, the Sublandlord hereby
delegates to the Subtenant the right to make any claim against the Overlandlord
that the Sublandlord could have made under the Overlease on account of the
Overlandlord’s failure to render any services in the Sublease Premises; provided
that, to the extent any such failure also affects the Sublandlord in the
Overlease Premises, the Sublandlord may elect to make a joint claim with the
Subtenant, or to file a separate claim against the Overlandlord, on account of
such failure.
 

 
5.4.
Sublandlord agrees:

 

 
5.4.1.
upon Subtenant's request, to use reasonable efforts (excluding litigation), at
Subtenant's expense, (a) to cause Overlandlord to provide any Building Service,
or (b) to obtain Overlandlord’s consent or approval whenever required by the
Overlease (unless, in such instance, Sublandlord shall be entitled to withhold
its consent or approval even if Overlandlord shall have granted its consent or
approval), and

 

 
5.4.2.
that, if under the Overlease any right or remedy of Sublandlord or any duty or
obligation of Overlandlord is subject to or conditioned upon Sublandlord's
making any demand upon Overlandlord or giving any notice or request to
Overlandlord then, if Subtenant shall so request, Sublandlord, at Subtenant's
expense, shall make such demand or give such notice or request , except that
Sublandlord shall not be required to request Overlandlord’s consent or approval
with respect to any act or thing as to which Sublandlord shall have determined
in accordance with this Sublease to withhold its consent or approval.

 
 
11

--------------------------------------------------------------------------------

 
 

 
5.5.
Whenever Subtenant desires to do any act or thing which requires the consent or
approval of Overlandlord:

 

 
5.5.1.
Subtenant shall not do such act or thing without first having obtained the
consent or approval of both Overlandlord and Sublandlord (and Sublandlord's
right to withhold consent or approval shall be independent of Overlandlord's
right);

 

 
5.5.2.
Subtenant shall not request Overlandlord's consent or approval directly (and no
efforts by Sublandlord to obtain Overlandlord’s consent or approval shall
constitute Sublandlord's consent or approval or prejudice Sublandlord's right to
withhold consent or approval); and

 

 
5.5.3.
in no event shall Sublandlord be required to give its consent or approval prior
to Overlandlord doing so.

 

 
5.6.
Notwithstanding any other provision of this Sublease, Subtenant shall perform
all of its obligations hereunder at such times, by such dates or within such
periods as Sublandlord shall be required to perform its corresponding
obligations under the Overlease, except as expressly provided to the contrary in
this Sublease. If Overlandlord shall give any notice of failure or default under
the Overlease arising out of any failure by Subtenant to perform any of its
obligations hereunder (other than the payment of money) then Sublandlord shall
promptly furnish Subtenant with a copy thereof (to the extent actually received
by Sublandlord). If the Overlease shall provide any grace or cure period for
such failure or default then the grace or cure period hereunder shall expire two
(2) days prior to the date on which the grace or cure period under the Overlease
shall expire. In no event shall this Section 5.6 extend the time, date or period
by or within which Subtenant is required to perform.

 

 
5.7.
If (a) Subtenant shall fail to perform any of its obligations hereunder and such
failure shall continue beyond any cure period provided for herein, or (b)
Overlandlord shall give any notice of failure or default under the Overlease
arising out of any failure by Subtenant to perform any of its obligations
hereunder then, in either case, Sublandlord shall have the right (but not the
obligation) to perform or endeavor to perform such obligation, at Subtenant’s
expense, and Subtenant shall, within ten days of Sublandlord’s demand from time
to time, reimburse Sublandlord for all costs and expenses incurred by
Sublandlord in doing so.

 
 
12

--------------------------------------------------------------------------------

 
 
6.
Insurance and Indemnification

 

 
6.1.
Whenever, pursuant to any of the Incorporated Provisions as incorporated herein,
Subtenant is required to furnish insurance to or for Sublandlord, Subtenant also
shall be required to furnish such insurance to or for Overlandlord and such
other persons as shall be entitled thereto under the Overlease, provided that,
in the case of any such other person not named in the Overlease (or any exhibit
or attachment thereto), Sublandlord shall have notified Subtenant thereof.

 

 
6.2.
Whenever, pursuant to any of the Incorporated Provisions as incorporated herein,
Subtenant is required to indemnify or defend Sublandlord, Subtenant shall be
required also to indemnify or defend Overlandlord and such other persons as
shall be entitled thereto under the Overlease.

 

 
6.3.
In addition to Subtenant’s obligations under Section 6.2, Subtenant shall
indemnify, defend and hold harmless Sublandlord from and against any loss, cost,
damage or expense (including, without limitation, reasonable attorneys’ fees),
or any claim therefor, arising out of (a) actions taken by Sublandlord at
Subtenant’s request pursuant to Section 5.4, or (b) any failure by Subtenant to
observe or perform any of the terms, covenants or conditions of this Sublease
required to be observed or performed by Subtenant, including any loss, cost,
damage or expense which may result from (i) any default under or termination of
the Overlease arising by reason of any such failure, or (ii) any holding over by
Subtenant in the Sublease Premises beyond the expiration or sooner termination
of this Sublease, including any such liability with respect to the entire
Overlease Premises arising out of such holding over by Subtenant, or (iii) any
violation of the Overlease by the Subtenant.

 
7.
Covenant of Quiet Enjoyment.

 
Sublandlord covenants that Subtenant may peaceably and quietly enjoy the
Sublease Premises without disturbance by Sublandlord or any person claiming by,
through or under Sublandlord, subject nevertheless to the terms and conditions
of this Sublease and to the Overlease and any other leases and mortgages to
which this Sublease is subordinate.
 
8.
Assignment and Subsubletting

 

 
8.1.
Except as provided below, without the prior written consent of Overlandlord and
Sublandlord (which Sublandlord may withhold in its sole discretion) in each
instance:

 
 
13

--------------------------------------------------------------------------------

 
 
(a) this Sublease shall not be assigned, encumbered or otherwise transferred,
including by operation of law;
 
(b) the Sublease Premises shall not be subsublet by Subtenant in whole or in
part; and
 
(c) the Sublease Premises shall not be used or occupied by any person other than
Subtenant, in whole or in part.
 
Notwithstanding anything to the contrary in this Sublease, the Sublandlord
agrees that it shall not unreasonably withhold its consent to any subsublease by
the Subtenant; provided that, to the extent any such subsublease is prohibited
by the Overlease, or the consent of the Overlandlord is required, pursuant to
the Overlease, to such subsublease, then the Sublandlord shall not be deemed to
be unreasonable for withholding such consent until the Overlandlord consents
thereto. Further, in the case of ROO Media Corporation (USA), ROO Media
(Australia) Pty Ltd. (Australia), Undercover Media Pty Ltd. (Australia), ROO
Media Europe Pty Ltd (UK), ROO Broadcasting Limited (Australia), ROO TV Pty Ltd.
(Australia), Bickhams Media Inc. (USA), and VideoDome Networks.com Inc. (USA)
(the foregoing entities which are specified in this sentence being collectively
called the “Related Entities”), the Sublandlord agrees that so long as the
Subtenant controls any such Related Entity and owns 50% of more of the
outstanding shares and other equity interests in such Related Entity, then the
Sublandlord agrees that its consent shall not be required for any subsublease or
license by the Subtenant to such Related Entity if and to the extent both 1) any
such subsublease is not prohibited by the Overlease, and 2) the consent of the
Overlandlord is not required, pursuant to the Overlease, to such subsublease or
license. Any change in the ownership or control of Subtenant having as its
principal purpose the transfer of this Sublease shall be deemed an assignment of
this Sublease.
 

 
8.2.
Any subsublease shall be subject and subordinate to this Sublease. No assignment
shall be valid or effective unless and until the assignee shall have delivered
to Sublandlord an instrument, in form satisfactory to Sublandlord, pursuant to
which the assignee assumes the due observance and performance of all of the
obligations of Subtenant hereunder from and after the date of such assignment.

 

 
8.3.
No assignment or subsublease shall release the Subtenant named herein or any of
its successors from any liability hereunder. If this Sublease is assigned or the
Sublease Premises or any part thereof are subsublet in violation of this
Sublease then Sublandlord may collect rents from or accept performance from the
assignee or subsubtenant and no such collection or acceptance shall effect any
such release or be deemed to constitute Sublandlord’s consent to any assignment
or subsubleasing.

 
 
14

--------------------------------------------------------------------------------

 
 
9.
Electricity

 

 
9.1.
Subtenant shall pay for electricity in accordance with the provisions of Exhibit
E and Option B as selected in Section 1.16..

 

 
9.2.
Subtenant shall pay all sales, use and/or utility taxes attributable to the
electricity furnished to the Sublease Premises; all amounts payable under this
Section 9.2 shall be due within ten days of Sublandlord’s bills therefor.

 

 
9.3.
If Subtenant is not in default under this Sublease, Sublandlord shall pay to
Overlandlord or the utility company all charges for electricity furnished to the
Overlease Premises, except as otherwise provided in Exhibit E, Option B.

 

 
9.4.
In no event shall Sublandlord have any liability for any defect in, or any
interruption or failure of, the electricity furnished to the Sublease Premises;
provided, however, if the Subtenant is not in default under this Sublease, then
the Sublandlord shall not directly cause any interruption in electrical service
to the Subtenant which causes damages to the Subtenant. In no event shall
Subtenant draw more electricity than that which the feeders, risers, panels and
other electricity supply equipment serving the Sublease Premises are capable of
safely supplying.

 
10.
Alterations

 

 
10.1.
Subtenant shall not make any alterations, installations, additions or
improvements in or to the Sublease Premises without first having obtained the
consent or approval of Overlandlord (if and to the extent required by the
Overlease) and of Sublandlord. Sublandlord may withhold such consent or approval
in its sole discretion.

 

 
10.2.
If Overlandlord and Sublandlord shall consent to any alterations, installations,
additions or improvements then Subtenant shall observe and perform all of the
terms, covenants and conditions of the Overlease applicable thereto.

 
11.
Personal Property

 

 
11.1.
Sublandlord hereby leases to Subtenant, and Subtenant hereby hires from
Sublandlord, the Included Personal Property listed on Exhibit F hereto, if any.
In consideration of the foregoing, Subtenant shall pay to Sublandlord, as
additional rent payable in equal monthly installments together with each monthly
payment of Base Rent, an amount per annum equal to the Personal Property Rent
and any sales, use or other taxes that may be imposed in connection with the
Subtenant’s rental, use or right to use the Included Personal Property pursuant
to this Sublease.

 
 
15

--------------------------------------------------------------------------------

 
 

 
11.2.
Subtenant shall:

 

 
11.2.1.
accept the Included Personal Property in its “as is” condition as of the date
hereof, as the same may be affected by reasonable wear and tear after the date
hereof,

 

 
11.2.2.
insure the Included Personal Property against loss or damage by fire or other
casualty (and all of the provisions of this Sublease applicable to insurance
required to be carried by Subtenant shall be applicable thereto), and

 

 
11.2.3.
surrender the Included Personal Property to Sublandlord in the Sublease Premises
upon the expiration or sooner termination of this Sublease in the same condition
as at the commencement of this Sublease, as the same may be affected by
reasonable wear and tear or damage by fire or other casualty; provided, however,
that if the Included Personal Property shall have been damaged by fire or other
casualty and not repaired or replaced then upon such expiration or sooner
termination Subtenant shall pay to Sublandlord the full replacement cost
thereof.

 
12.
Security Deposit

 
Concurrently with its execution and delivery of this Sublease, Subtenant shall
deliver to Sublandlord a security deposit in the Required Security Deposit
Amount to secure the faithful observance and performance by Subtenant of the
terms and conditions of this Sublease. If Subtenant defaults in the observance
or performance of any of such terms and conditions, Sublandlord may use or apply
all or any part of such security deposit for the payment of any rent not paid
when due or for the payment of any other amounts due Sublandlord by reason of
such default, including, without limitation, any necessary and reasonable costs
of Sublandlord’s observing or performing such terms or conditions on Subtenant’s
behalf and any deficiencies in reletting or damages incurred by Sublandlord. If
Sublandlord shall use or apply all or any part of such security deposit,
Subtenant shall, immediately upon notice from Sublandlord, deliver to
Sublandlord additional funds so as to restore the security deposit to the
Required Security Deposit Amount. If Subtenant shall faithfully observe and
perform all of the terms and conditions of this Sublease, the security deposit,
or so much thereof as shall not have been used or applied in accordance with
this Section 12, shall be returned to Subtenant after both the expiration or
sooner termination of this Sublease and the vacation and surrender of the
Sublease Premises in accordance with this Sublease. If Sublandlord shall
transfer the security deposit to an assignee of Sublandlord’s interest under the
Overlease, the Sublandlord making such transfer and assignment shall be deemed
released from all liability to Subtenant with respect to the security deposit or
the return thereof, and Subtenant agrees to look solely to the transferee and
assignee with respect thereto. Subtenant shall not assign (other than to an
assignee of this Sublease) or encumber its interest in the security deposit and
no such assignment or encumbrance shall be valid or binding upon Sublandlord.
 
 
16

--------------------------------------------------------------------------------

 
 
13.
Notices

 
Any notice or other communication under this Sublease shall be in writing and
shall be sent by United States express mail or by a nationally recognized
overnight delivery service addressed to the party for whom intended at its
address set forth on the signature page hereof (with a copy to the attorney for
such party designated on such signature page, or to such other attorney as such
party may designate by notice in accordance with this paragraph), or to such
other address as such party shall have designated by notice to the other in the
manner herein prescribed. Any such notice, etc. shall be deemed given when
delivered or refused or when delivery is attempted on a business day.
 
14.
Broker

 
Subtenant represents and warrants to Sublandlord that Subtenant has dealt with
no broker, agent or finder in connection with this Sublease other than the
Recognized Broker and Subtenant agrees to indemnify Sublandlord against any
claim for commission or other compensation in connection with this Sublease made
against Sublandlord by any other broker, agent or finder with whom Subtenant has
dealt, or is claimed to have dealt, in connection with this Sublease, and all
costs, expenses and liabilities in connection therewith, including, without
limitation, reasonable attorneys’ fees and disbursements incurred by Sublandlord
in the defense of any such claim or in enforcing its rights under this
paragraph. Sublandlord shall pay the commission due the Recognized Broker in
accordance with a separate agreement.
 
15.
Overlandlord Consent

 
This Sublease is subject to Overlandlord's consent. Sublandlord shall request
the same and pay any fees or charges for such consent expressly provided for in
the Overlease. Subtenant agrees promptly to provide any financial or other
information reasonably requested by Overlandlord. Each party agrees promptly to
execute and deliver a consent agreement requested by Overlandlord substantially
in the form annexed hereto as Exhibit C-1.. If Overlandlord's consent to this
Sublease is not received within 30 days of the full execution and delivery
hereof, either party by notice to the other given prior the receipt of
Overlandlord's consent, may cancel this Sublease, in which case Sublandlord
shall promptly return to Subtenant all sums theretofore paid by Subtenant
hereunder to Sublandlord. Subtenant waives any claim against Overlandlord
arising out of any failure or refusal by Overlandlord to grant consent.
 
 
17

--------------------------------------------------------------------------------

 
 
16.
Miscellaneous

 

 
16.1.
In any instance in which Sublandlord is required by any provision of this
Sublease or applicable law not unreasonably to withhold consent or approval,
Subtenant's sole remedy shall be an action for specific performance or
injunction requiring Sublandlord to grant such consent or approval, all other
remedies which would otherwise be available being hereby waived by Subtenant. In
any such action, the winning party shall be entitled to reimbursement of its
reasonable attorneys’ fees from the losing party.

 

 
16.2.
This Sublease contains the entire agreement between the parties and all prior
negotiations and agreements are merged in this Sublease. Any agreement hereafter
made shall be ineffective to change, modify or discharge this Sublease in whole
or in part unless such agreement is in writing and signed by the parties hereto.

 

 
16.3.
The submission of this document by Sublandlord to Subtenant shall not constitute
an offer by Sublandlord and Sublandlord shall not be bound in any way unless and
until 1) this Sublease is executed and delivered by both parties, and 2) the
Recognized Broker and the Sublandlord have entered into a written agreement
regarding the brokerage commissions payable on account of the Sublease.

 
[continued on next page]
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement of
Sublease as of the day and year first above written.
 
Sublandlord
 
Subtenant
 
FINNAIR OY
 
a ____________________________
 
 
By: /s/ D. Lahtinen__________________
 
Name:_D. Lahtinen___________
Title:_Director Sales__________
ROO GROUP, INC.
 
a ____________________________
 
 
By:_/s/ Robin Smyth________________
 
Name:_Robin Smyth__________
Title:_Chief Financial Officer___

 
Address for Notices:
 
228 East 45th Street
 
8th Floor
 
New York, N.Y. 10017
 
Attn: Mr. Om Bhambri
 
 
Address for Notices:
 
62 White Street
 
New York, N.Y. (until the Commencement Date, and after the Commencement Date all
notices to the Tenant shall be sent to the Sublease Premises)
with a copy to:
 
with a copy to:
 
 
Brook Boyd P.C.
 
19th Floor
 
2 Grand Central Tower
 
140 East 45th Street
 
New York, New York 10017
 
Sichenzia, Ross, Friedman & Ference LLP
 
1065 Avenue of the Americas (41st St.)
 
N.Y., N.Y. 10018
 
Attn: David Schubauer, Esq.
 



 
19

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Sublease Premises
 
[Note: The floor plan for the Sublease Premises is annexed hereto and was also
emailed by Brook Boyd to Craig Biscone on March 11, 2005 and March 16, 2005.]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Sublandlord’s Work
 


 
The Sublandlord shall request, within 5 days after the Sublease Date, that the
Overlandlord furnish and install in the Sublease Premises the carpeting
specified in Section 5(a) of the Lease Modification Agreement, as modified by
Section 1 of the Second Amendment; provided that the Sublandlord also has the
right to request that the Overlandlord furnish and install, instead of the
foregoing carpet, a carpet known as Normandy Lifton Co., “Peppercorn 004,”
Resolution 20, Class 2, radiant panel, which the Overlandlord has informed the
Sublandlord is in stock as of March 28, 2005. The actual installation of such
carpeting shall be deemed to be the Sublandlord’s Work for the purposes of this
Sublease. If such carpeting is no longer available when the Sublandlord’s Work
is to begin, then the Sublandlord shall inform the Subtenant of the carpeting
which is then in stock and which the Overlandlord is willing to install pursuant
to such Second Amendment, and the Subtenant shall have the right, within 2
business days after receiving notice of the then available types of such
carpeting, to pick a carpet from such types of carpeting before it is installed.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B-1
 
Subtenant’s Work
 
Touch-up painting within the Sublease Premises; replacement of missing ceiling
tiles; and removal of interior partition walls that are not structural or
load-bearing and that do not contain any wires, pipes or other building systems.
 
Notwithstanding anything to the contrary in the Sublease, the Subtenant shall
not be entitled to do any work in the Sublease Premises unless or until the
Overlandlord shall have consented to the Sublease. Once such consent has been
delivered, then if and to the extent the Subtenant performs any work or
alterations in the Sublease Premises, the Commencement Date shall be deemed to
have occurred, and the Subtenant shall be deemed to have waived any right to
cancel or terminate the Sublease on account of the failure of the Commencement
Date to occur.
 
 
2

--------------------------------------------------------------------------------

 
 
Exhibit C
Overlease
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C-1
 
Form of Consent by Overlandlord
 
[Note: The form of consent was faxed by Brook Boyd to Craig Biscone on March 16,
2005.]
 
 
2

--------------------------------------------------------------------------------

 
 
Exhibit D
 
Exclusions from Incorporated Provisions
 
The following provisions of the Overlease are not incorporated into this
Sublease:
 
1.
The provisions of the Overlease providing for Sublandlord to pay additional rent
based on Real Estate Taxes and/or Heat Costs Escalation and/or Porter Wage Rate
and/or increases therein. (See Sublease §3)

 
2.
The provisions of the Overlease providing for Overlandlord to provide liability
and/or casualty insurance. (See Sublease §6)

 
3.
Any covenant of quiet enjoyment. (See Sublease §7)

 
4.
The provisions of the Overlease relating to subleasing and assignment by
Sublandlord (See Sublease §8)

 
5.
The provisions of the Overlease relating to alterations, installations,
additions or improvements (other than any such provisions relating to the
removal thereof at the end of the term). (See Sublease §10)

 
6.
The provisions of the Overlease limiting the Overlandlord’s liability to its
interest in the real property of which the Overlease Premises are a part.

 
7.
The provisions of the Overlease requiring Overlandlord to indemnify, defend
and/or hold harmless Sublandlord with respect to the common or public areas of
the Building.

 
8.
Any provisions of the Overlease redacted from the copy thereof attached to this
Lease as Exhibit C.

 
9.
The following additional provisions of the Overlease: The portion of the first
page of the printed form of the Overlease beginning, “WITNESSETH: Landlord
hereby leases” and ending “(unless this lease be a renewal)”.Article 27 (“Bills
and Notices”), the second sentence of Article 30 (“Definitions”), Article 39(a)
(relating to notices, etc.), Article 42 (“Real Estate Tax Escalation”), 43
(“Wage Rate Escalation”), 44 (“Heat Costs Escalation”), Article 58 (“Broker”);
Article 60 (“Landlord’s Work; Tenant’s Work”), Article 61 (“Parking Space”),
Article 62 (“Basement Space”), Article 63 (“Non-Disturbance Agreement”), Article
64 (“Occupancy; Delivery of Possession”), Article 65 (“Rider to Article 6”), and
Article 66 (“Rider to Article 9”); and Sections 1-10 of the Lease Modification
Agreement; and Sections 1-4 of the Second Amendment..

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit D-1
 
Modifications of Incorporated Provisions
 
To the extent that an Incorporated Provision is specified below, it is deemed to
be incorporated only as modified below. In the event of any inconsistency
between this Exhibit D-1 and any other provision of this Sublease, this Exhibit
D-1 shall control.
 
Notwithstanding Article 2 of the Overlease, the Subtenant may not sell airline
tickets in the Sublease Premises, and may not use any basement space.
 
Supplementing Article 3 of the Overlease, the Subtenant acknowledges that it
must obtain the approval of both the Overlandlord and Sublandlord to the
contractors which will be performing such alterations.
 
Notwithstanding Article 4 of the Overlease, the Sublandlord does not have any
obligation pursuant to Article 4 of the Overlease to maintain and repair any
part of the Overlease Premises or the Building or to remedy any condition as
provided in such Article 4.
 
Notwithstanding Article 6 of the Overlease, “Landlord” in such Article 6 shall
be deemed to include both Overlandlord and Sublandlord; and Sublandlord shall
not be deemed to make the representation contained in the typed insert (1) to
Article 6 regarding floor load capacity.
 
Supplementing Article 8 of the Overlease, “Landlord” in such Article 8 shall
include both Sublandlord and Overlandlord.
 
Notwithstanding Article 9 of the Overlease, Sublandlord shall have no obligation
to repair or restore any part of the Building.
 
Notwithstanding the typed insert (3) to Articles 26 and 28, Sublandlord shall
have no obligation to use reasonable efforts as provided in such insert (3).
 
Notwithstanding Article 28 of the Overlease, the Sublandlord shall not have any
liability to Subtenant as the result of the failure of the Overlandlord to
provide any of the supplies or services specified in Article 28.
 
Supplementing Article 35(c) of the Overlease, the Subtenant shall name as
insureds not only the Sublandlord and its agents, contractors and employees but
also the Overlandlord and its agents, contractors and employees. The Subtenant
shall provide the insurance coverages specified in Exhibit G to this Sublease.
 
 
2

--------------------------------------------------------------------------------

 
 
Supplementing Article 36(f)(i), the Subtenant has prepared, and represents the
truth and accuracy of, all information relating to the Subtenant and set forth
in Exhibit H annexed hereto.
 
Notwithstanding Article 47 (“Hazardous Materials Prohibited”), the Sublandlord
is not deemed to make any representation regarding asbestos or other Hazardous
Materials.
 
Notwithstanding Article 49 (“Electricity”), Sublandlord does not have any
obligation to provide any electricity, and does not make any representation as
to the amps available to the Subtenant, and the Subtenant shall not be entitled
to use more than the Subtenant’s Proportionate Share of the 240 amps specified
in Article 49 of the Overlease for “other electrical requirements.”
 
Notwithstanding Article 51 (“Air Conditioning Equipment”), Sublandlord assumes
the obligations of the Tenant specified in the first sentence of Article 51, but
Sublandlord shall have no obligation pursuant to the second sentence of Article
51.
 
Notwithstanding Article 52 (“Freight Elevator Service”), Sublandlord shall have
no obligation to provide freight elevator service.
 
Supplementing Article 28(d) and Article 53 (“Tenant’s Cleaning Contractor”),
Subtenant shall not be obligated to pay for any cleaning services or for any
trash removal, provided the Subtenant shall be responsible for the cost of
cleaning any abnormally dirty portions of the Sublease Premises and for the
removal of any abnormal amounts of trash.
 
Notwithstanding Article 55 (“Glass Replacement”), the Sublandlord shall not be
obligated to replace any glass.
 
Notwithstanding Article 59 (“Lobby Directory”), the Sublandlord shall be
obligated in Article 59 only to request the Overlandlord to provide only one
listing for the Subtenant in the lobby directory.
 
Notwithstanding Exhibits E-F of the Overlease, Sublandlord has no liability
pursuant thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
Exhibit E
 
Method of Charging for Electricity
 
Option B
 
In consideration of the electricity furnished to the Sublease Premises during
any period, Subtenant shall pay to Sublandlord as additional rent for such
period an amount equal to the product of
 

 
(1)
the amount payable for such period by Sublandlord in respect of electricity
furnished to the Overlease Premises (whether payable (a) directly to the utility
company or (b) to Overlandlord (i) on the basis of a submeter measuring the
electricity usage in the Overlease Premises, (ii) under a so-called
“rent-inclusion” provision or (iii) otherwise) (the “Overlease Electric
Charge”), multiplied by

 

 
(2)
Subtenant's Proportionate Share,

 
provided, however, that if for any period (x) all or any portion of the
Overlease Premises are vacant and (y) the Overlease Electric Charge is less than
it would have been in the absence of such vacancy then Sublandlord shall have
the right to adjust the Overlease Electric Charge to equal the amount which
Sublandlord reasonably estimates it would have been in the absence of such
vacancy; and further provided that the Subtenant shall also pay to the
Sublandlord on demand the portion of the Overlease Electric Charge representing
electrical consumption in the Sublease Premises exceeding the electrical
consumption which would normally be expected of an office tenant occupying the
Sublease Premises; and, in addition, the Subtenant shall also pay to the
Sublandlord on demand 100% of the charges for electricity which are reasonably
allocated to the use by the Subtenant of any supplemental air conditioning
equipment serving the Sublease Premises. The Subtenant acknowledges that the
air-conditioning unit known as AC3 serves only the Sublease Premises, and that
the Subtenant shall be responsible for 100% of the electricity consumed by such
unit, as reasonably determined by the Sublandlord. Payments under this Option B
shall be due within ten days of Sublandlord’s bills therefor. If Subtenant shall
so request, Sublandlord shall provide Subtenant with a copy of any electricity
bill provided by the utility company or Overlandlord. The Subtenant further
agrees that, to the extent the electricity consumption for the Overlease
Premises during any period is in excess of the electricity consumption for the
Overlease Premises during the comparable portion of the 2004 calendar year, then
such excess may be allocated 100% to the Subtenant except to the extent that
Finnair is demonstrated to be responsible for such excess. The Sublandlord and
its agents and contractors shall have the right to have reasonable access to the
Sublease Premises in order both to adjust the thermostat and other controls
relating to any air conditioning equipment in the Sublease Premises, and to
service such equipment.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit F
 
Included Personal Property
 
NONE
 
 
 

--------------------------------------------------------------------------------

 

Exhibit G
 
Subtenant’s Insurance Certificate
 
 
2

--------------------------------------------------------------------------------

 

Exhibit H
 
Subtenant’s Disclosures
 
In compliance with Article 36(f)(i) of the Overlease, the Subtenant hereby
provides the following detailed description of the business, character and
financial references of the Subtenant (including the Subtenant’s most recent
balance sheet and income statements certified by its chief financial officer or
a certified public accountant), including the following documents:
 
- Form 10-KSB/A of the Subtenant for the transition period from July 31,2003 to
December 31, 2003 (the Subtenant represents that annexed hereto is a copy of
such form as filed with the U.S. Securities and Exchange Commission, and that a
copy of such form has also been delivered by the Subtenant to the Sublandlord
before the Sublease Date).
 
- Form 10-QSB/A of the Subtenant for the period ending September 30, 2004 (the
Subtenant represents that annexed hereto is a copy of such form as filed with
the U.S. Securities and Exchange Commission, and that a copy of such form has
also been delivered by the Subtenant to the Sublandlord before the Sublease
Date).
 
- March 7, 2005 article in Crain’s entitled “Growing dot-coms choose to sell”
 
- Summary entitled “RooGroup Inc.” prepared by the Subtenant
 
 
The Subtenant further agrees to provide on a timely basis all other information,
regarding the Subtenant, reasonably requested by the Overlandlord or
Sublandlord.
 
 
3

--------------------------------------------------------------------------------

 


 